Appeal by defendant from a judgment of the County Court, Westchester County (Tomlinson, J.), rendered March 21,1980, convicting him, inter alia, of driving while intoxicated, after a nonjury trial, and sentencing him to 60 days in prison. Judgment modified, on the law, by vacating the sentence. As so modified, judgment affirmed, and matter remitted to the County Court, Westchester County, for resentencing in accordance herewith. Where a defendant is indicted on several counts in an indictment containing multiple charges, sentence must be pronounced on each count upon which he was convicted. (See People v Williamson, 48 AD2d 863; People v *540Johnson, 44 AD2d 541.) Mollen, P. J., Hopkins, Titone and Weinstein, JJ., concur.